Citation Nr: 0117034	
Decision Date: 06/25/01    Archive Date: 07/03/01

DOCKET NO.  00-24 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an earlier effective date for a grant of 
service connection for chronic obstructive pulmonary disease, 
emphysema, chronic bronchitis and pleural thickening due to 
asbestos exposure.  




REPRESENTATION

Appellant represented by:	Irving M. Solotoff, Agent




ATTORNEY FOR THE BOARD

William W. Berg, Counsel

INTRODUCTION

The veteran served on active duty from February 1943 to 
January 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied an earlier effective 
date for a grant of service connection for chronic 
obstructive pulmonary disease, emphysema, chronic bronchitis 
and pleural thickening due to asbestos exposure.  

In correspondence received at the Board in May 2001, while 
this appeal was pending before the Board, the veteran 
requested that his claims file be permanently transferred to 
the RO in Phoenix, Arizona, because he had moved to Arizona 
for health reasons.  


REMAND

In his substantive appeal received in December 2000, the 
veteran requested a hearing before a member of the Board at 
the local RO.  However, in a response received on January 18, 
2001, to correspondence from the RO in St. Petersburg, the 
veteran waived his right to an in-person hearing with a 
member of the Board and elected a video conference hearing at 
the RO.  The appeal was certified to the Board on January 25, 
2001.  In correspondence dated February 16, 2001, the veteran 
was advised that the video conference hearing was scheduled 
for March 20, 2001, at the St. Petersburg RO.  This 
correspondence also informed the veteran that he was not 
required to accept that form of hearing and that if he 
preferred an in-person hearing before a member of the Board, 
the RO would cancel the video conference hearing and keep him 
on the schedule for a future visit to the RO by a Board 
member.  The record shows that in a statement in response to 
this correspondence received at the RO on February 27, 2001, 
the veteran declined a video conference hearing and indicated 
that he now preferred to wait for a future visit by a member 
of the Board.  Subsequent correspondence suggests, but does 
not confirm, that the veteran's change of mind regarding a 
hearing before the Board was related to his permanent move to 
Arizona because of his deteriorating health.  Administrative 
personnel at the Board later reported that the veteran had 
failed to report for his video conference hearing scheduled 
for March 20, 2001.  

The record thus demonstrates that the veteran has a pending 
request for a hearing before a traveling member of the Board.  
Accordingly, the case is REMANDED to the RO in Phoenix, 
Arizona, for the following actions:  

1.  The veteran should be scheduled for an 
in-person hearing before a member of the 
Board at the RO in Phoenix, Arizona.  If a 
hearing is held, the case should be 
processed in accordance with the usual 
procedures following such hearings.  

2.  If a hearing is not held for any reason, 
the case should be reviewed by the RO and 
any appropriate action should be taken 
before the case is returned to the Board in 
accordance with the usual procedures.  

The purpose of this REMAND is to afford the veteran a 
hearing.  The Board intimates no opinion as to the merits of 
the case.  The veteran need take no further action until he 
is notified by the RO regarding the hearing that he has 
requested.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 


directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  



